 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 JOSEPH J. PURCELL
   Assistant U.S. Attorney
 3 Cal. State Bar No. 139231
   Office of the U.S. Attorney
 4 880 Front Street, Room 6293
   San Diego, CA 92101-8893
 5 (619) 546-7643
   joseph.purcell@usdoj.gov
 6
   JEFFREY BOSSERT CLARK
 7 Acting Assistant Attorney General
   JAMIE ANN YAVELBERG
 8 ALLISON CENDALI
   K. L. GRACE MOSELEY
 9 Attorneys, Civil Division
   U.S. Department of Justice
10 175 N Street, NE, Room 101302
   Washington, DC 20002
11 (202) 307-1183
   kesabii.l.moseley@usdoj.gov
12
13 Attorneys for Plaintiff
   United States of America
14
15                           UNITED STATES DISTRICT COURT
16                         SOUTHERN DISTRICT OF CALIFORNIA
17   UNITED STATES OF AMERICA,                       Case No.: 20-CV-0297-MMA (BGS)
     ex rel. CHARLOTTE BEVILAQUA and
18   MARK GIST,                                      UNITED STATES’ NOTICE OF
                   Plaintiffs,                       ELECTION TO DECLINE
19                                                   INTERVENTION
20                  v.

21   GENERAL ATOMICS AERONAUTICAL FILED UNDER SEAL
     SYSTEMS, INC.: LINDEN P. BLUE;
22   ROGER DUKE,

23                 Defendants.

24
25         Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United States
26 notifies the Court of its decision not to intervene in this action.
27         Although the United States declines to intervene, we respectfully refer the Court to
28 31 U.S.C. § 3730(b)(1), which allows the relator to maintain the action in the name of the
 1 United States; providing, however, that the “action may be dismissed only if the court and
 2 the Attorney General give written consent to the dismissal and their reasons for consenting.”
 3 Id. The United States Court of Appeals for the Ninth Circuit has held that, notwithstanding
 4 this language, the United States has the right only to a hearing when it objects to a settlement
 5 or dismissal of the action. United States ex rel. Green v. Northrop Corp., 59 F.3d 953, 959
 6 (9th Cir. 1995); United States ex rel. Killingsworth v. Northrop Corp., 25 F.3d 715, 723-25
 7 (9th Cir. 1994). Therefore, the United States requests that, should either the relator or the
 8 defendants propose that this action be dismissed, settled, or otherwise discontinued, this
 9 Court provide the United States with notice and an opportunity to be heard before ruling or
10 granting its approval.
11         Furthermore, pursuant to 31 U.S.C. § 3730(c)(3), the United States requests that all
12 pleadings filed in this action be served upon the United States, and that orders issued by the
13 Court be sent to the Government’s counsel. The United States reserves its right to order
14 any deposition transcripts, to intervene in this action, for good cause, at a later date and to
15 seek the dismissal of the relator’s action or claim. The United States also requests that it be
16 served with all notices of appeal.
17         Finally, the Government requests that the relator’s Complaint, this Notice, and the
18 attached proposed Order be unsealed. The United States requests that all other papers on
19 file in this action remain under seal because in discussing the content and extent of the
20 United States’ investigation, such papers are provided by law to the Court alone for the sole
21 purpose of evaluating whether the seal and time for making an election to intervene should
22 be extended.
23 //
24 //
25
26
27
28
                                                  2                                       20CV0297
 1   A proposed order accompanies this notice.
 2   DATED:      November 6, 2020                  Respectfully submitted,
 3
                                                   JEFFREY BOSSERT CLARK
 4                                                 Acting Assistant Attorney General
 5                                                 ROBERT S. BREWER, JR.
                                                   United States Attorney
 6                                               JOSEPH PURCELL Digitally  signed by JOSEPH PURCELL
                                                                   Date: 2020.11.06 09:20:51 -08'00'


 7                                                 JOSEPH J. PURCELL
                                                   Assistant United States Attorney
 8
                                                   JAMIE ANN YAVELBERG
 9                                                 ALLSION CENDALI
                                                   K. L. GRACE MOSELEY
10                                                 Attorneys, Civil Division
11                                                 Attorneys for Plaintiff
12                                                 United States of America
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         3                                                       20CV0297
